Case 3:21-cv-00449-MMH-PDB Document 5 Filed 04/27/21 Page 1 of 4 PageID 73




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


  LATROY HAMPTON,

              Plaintiff,

  vs.                                              Case No. 3:21-cv-449-MMH-PDB

  MTC MEDICAL, LLC,

             Defendant.
  _________________________________________/

                                      ORDER

        THIS CAUSE is before the Court sua sponte. Federal courts are courts

  of limited jurisdiction and therefore have an obligation to inquire into their

  subject matter jurisdiction. See Kirkland v. Midland Mortgage Co., 243 F.3d

  1277, 1279-1280 (11th Cir. 2001); see also Burns v. Windsor Ins. Co., 31 F.3d

  1092, 1095 (11th Cir. 1994). This obligation exists regardless of whether the

  parties have challenged the existence of subject matter jurisdiction. See Univ.

  of S. Ala. v. Am. Tobacco Co., 168 F.3d 405, 410 (11th Cir. 1999) (“[I]t is well

  settled that a federal court is obligated to inquire into subject matter jurisdiction

  sua sponte whenever it may be lacking”). “In a given case, a federal district

  court must have at least one of three types of subject matter jurisdiction: (1)

  jurisdiction under a specific statutory grant; (2) federal question jurisdiction
Case 3:21-cv-00449-MMH-PDB Document 5 Filed 04/27/21 Page 2 of 4 PageID 74




  pursuant to 28 U.S.C. § 1331; or (3) diversity jurisdiction pursuant to 28 U.S.C.

  § 1332(a).” Baltin v. Alaron Trading, Corp., 128 F.3d 1466, 1469 (11th Cir.

  1997).

        On April 23, 2021, Defendant MTC Medical, LLC (MTC Medical) filed a

  notice of removal, seeking to remove this case from the Circuit Court, Seventh

  Judicial Circuit, in and for Putnam County, Florida. See generally Defendant’s

  Notice of and Petition for Removal (Doc. 1; Notice). In the Notice, MTC Medical

  asserts that the Court has subject matter jurisdiction over this action pursuant

  to 28 U.S.C. § 1332 because “Defendant is not a citizen of the State of Florida,

  like Plaintiff” and because “it is beyond dispute that the amount in controversy

  exceeds the $75,000 jurisdictional threshold for diversity jurisdiction.” See id.

  at 5, 12. However, upon review of the Notice and the attached Complaint and

  Demand for Jury Trial (see Doc. 1-1; Complaint), the Court finds that MTC

  Medical fails to allege sufficient facts to plausibly demonstrate that the parties

  are diverse. See Taylor v. Appleton, 30 F.3d, 1365, 1367 (11th Cir. 1994).

  Specifically, MTC Medical does not sufficiently allege the citizenship of the

  Plaintiff. See Notice at 4. In the Notice, MTC Medical merely alleges that “[i]n

  his Complaint, Plaintiff alleges that, ‘[a]t all times pertinent hereto, [he] has

  been a resident of the State of Florida,’” see id., and equates this to alleging

  Plaintiff’s citizenship.



                                          2
Case 3:21-cv-00449-MMH-PDB Document 5 Filed 04/27/21 Page 3 of 4 PageID 75




         For a court to have diversity jurisdiction under 28 U.S.C. § 1332(a), “all

  plaintiffs must be diverse from all defendants.” Univ. of S. Ala., 168 F.3d at 412.

  To establish diversity over a natural person, a party must include allegations of

  the person’s citizenship, not where he or she resides. Taylor, 30 F.3d at 1367.

  A natural person’s citizenship is determined by his or her “domicile,” or “the

  place of his true, fixed, and permanent home and principal establishment . . . to

  which he has the intention of returning whenever he is absent therefrom.”

  McCormick, 293 F.3d at 1257-58 (quotation and citation omitted). “Citizenship,

  not residence, is the key fact that must be alleged in the complaint to establish

  citizenship for a natural person.”            Taylor, 30 F.3d at 1367; Miss. Band of

  Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not

  necessarily synonymous with ‘residence[.]’”). Thus, the Notice fails to present

  allegations sufficient to establish that the parties are diverse from each other.

         Without additional information regarding the citizenship of the Plaintiff,

  the allegations presently before the Court are insufficient to invoke the Court’s

  subject matter jurisdiction over this action. 1 Accordingly, it is


  1 Indeed, carefully ascertaining the citizenship of the parties and whether the Court has
  subject matter jurisdiction over this action is more than just an academic exercise, as is evident
  from two Eleventh Circuit cases decided in 2017. See Thermoset Corp. v. Bldg. Materials Corp
  of Am., 849 F.3d 1313, 1316-1317 (11th Cir. Mar. 2, 2017) (vacating summary judgment order
  after three years of litigation where court determined on appeal that the pleadings below had
  not sufficiently alleged the citizenship of a defendant limited liability company, and upon
  further inquiry, found that the defendant limited liability company had a non-diverse
  member); see also Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1222, 1228
  (11th Cir. Mar. 20, 2017) (discussing whether sanctions were warranted in a case where
  summary judgment was reversed on appeal after the appellate court discovered that the

                                                  3
Case 3:21-cv-00449-MMH-PDB Document 5 Filed 04/27/21 Page 4 of 4 PageID 76




         ORDERED:

         Defendant MTC Medical, LLC shall have until May 11, 2021, to provide

  the Court with sufficient information so that it can determine whether it has

  diversity jurisdiction over this action.

         DONE AND ORDERED at Jacksonville, Florida on April 27, 2021.




  lc28
  Copies to:

  Counsel of Record




  pleadings did not sufficiently allege the citizenship of the plaintiff LLC, leading to the
  realization that there was no diversity jurisdiction) (“While the requirements of diversity
  jurisdiction in this scenario are complicated, they are the law. No party in this case acted with
  bad intentions, but the result was a colossal waste of time and effort. We trust that the damage
  done to the parties' credibility, finances, and time is enough of a sanction to curb their conduct
  and to serve as a warning to future diversity jurisdiction litigants. In the end, when the parties
  do not do their part, the burden falls on the courts to make sure parties satisfy the
  requirements of diversity jurisdiction. We must be vigilant in forcing parties to meet the
  unfortunate demands of diversity jurisdiction in the 21st century.”).

                                                  4
